             Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 1 of 6




 1

 2

 3

 4

 5
                            UNITED STATES DISTRICT COURT
 6                         WESTERN DISTRICT OF WASHINGTON
                                     AT TACOMA
 7
     UNITED STATES OF AMERICA,                          CASE NO. CR18-5094 BHS
 8
                             Plaintiff,                 ORDER DENYING
 9          v.                                          DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELIEF
10   SOURIYANH L. PASOMSOUK,

11                           Defendant.

12

13          This matter comes before the Court on Defendant Souriyanh Pasomsouk’s pro se

14   motion for compassionate release. Dkt. 940. The Court has considered the pleadings filed

15   in support of and in opposition to the motion and the remainder of the file and hereby

16   denies the motion for the reasons stated herein.

17                   I.   FACTUAL & PROCEDURAL BACKGROUND

18          On March 14, 2018, a grand jury returned an indictment charging twenty

19   defendants—including Pasomsouk—with Conspiracy to Distribute Controlled Substances

20   in violation of 21 U.S.C. §§ 812, 841(a)(1), and 841(b)(1)(C). Dkt. 1. Pasomsouk was

21   specifically charged with one count Conspiracy to Distribute Controlled Substances and

22   one count Felon in Possession of a Firearm. Dkt. 239. On September 20, 2018,


     ORDER - 1
                Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 2 of 6




 1   Pasomsouk pled guilty to both counts. Dkts. 458, 459. On January 15, 2019, Pasomsouk

 2   was sentenced to 96 months imprisonment. Dkts. 674, 675. At the time of briefing,

 3   Pasomsouk was housed at the Victorville Federal Correctional Center. Dkt. 977 at 5.

 4   Pasomsouk is currently housed at the Federal Transfer Center in Oklahoma City,

 5   Oklahoma (“FTC Oklahoma City”) and is scheduled to be released on March 2, 2025.

 6          On September 28, 2020, Pasomsouk filed a pro se motion for compassionate

 7   release. Dkt. 940. Counsel was subsequently appointed, Dkt. 941, and the parties

 8   stipulated to allow counsel to file a supplemental brief, Dkt. 972. No supplemental

 9   briefing was filed, and on January 19, 2021, the Government responded, Dkt. 977, and

10   filed a motion for leave to file overlength response, Dkt. 976, and a motion to seal, Dkt.

11   978. 1 On January 26, 2021, Pasomsouk replied. Dkt. 980.

12                                       II. DISCUSSION

13          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

14   of imprisonment “constitutes a final judgment and may not be modified by a district court

15   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

16   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

17   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

18

19

20          1
              The Government argues that the exhibits it submits in support of its response should
     remain under seal because they contain Pasomsouk’s personal information. Dkt. 978. The Court
21   agrees and GRANTS the motion. Furthermore, the Court GRANTS the Government’s
     unopposed motion for leave to file a response in excess of the twelve-page limitation set by
22   Local Rule CrR 12(c)(5). Dkt. 976.



     ORDER - 2
             Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 3 of 6




 1   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

 2   court for compassionate release:

 3                  (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
 4          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
 5          such a request by the warden of the defendant's facility, whichever is
            earlier, may reduce the term of imprisonment (and may impose a term of
 6          probation or supervised release with or without conditions that does not
            exceed the unserved portion of the original term of imprisonment), after
 7          considering the factors set forth in section 3553(a) to the extent that they
            are applicable, if it finds that—
 8                  (i) extraordinary and compelling reasons warrant such a reduction;
                    ***
 9                  and that such a reduction is consistent with applicable policy
            statements issued by the Sentencing Commission; . . . .
10
     18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a
11
     defendant provided that: (1) the inmate has either exhausted his or her administrative
12
     appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the
13
     inmate’s behalf or has waited until 30 days after the applicable warden has received such
14
     a request; (2) the inmate has established “extraordinary and compelling reasons” for the
15
     requested sentence reduction; and (3) the reduction is consistent with the Sentencing
16
     Commission’s policy statement. See id.
17
            The Sentencing Commission’s policy statement referenced in 18 U.S.C.
18
     § 3582(c)(1)(A)(i) provides, in relevant part:
19
                   [T]he court may reduce a term of imprisonment (and may impose a
20          term of supervised release with or without conditions that does not exceed
            the unserved portion of the original term of imprisonment) if, after
21          considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
            they are applicable, the court determines that—
22                 (1)(A) Extraordinary and compelling reasons warrant the reduction;


     ORDER - 3
             Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 4 of 6




 1                  ***
                    (2) The defendant is not a danger to the safety of any other person or
 2          to the community, as provided in 18 U.S.C. § 3142(g); and
                    (3) The reduction is consistent with this policy statement.
 3
     United States Sentencing Guidelines (“USSG”) § 1B1.13. However, circuits across the
 4
     country have held that § 1B1.13 is inapplicable to defendant-initiated motions for
 5
     compassionate release. See, e.g., United States v. Brooker, 976 F.3d 228, 234 (2d Cir.
 6
     2020); United States v. Jones, 980 F.3d 1098, 1109 (6th Cir. 2020) (“We now join the
 7
     majority of district courts and the Second Circuit in holding that the passage of the First
 8
     Step Act rendered USSG § 1B1.13 ‘inapplicable’ to cases where an imprisoned person
 9
     files a motion for compassionate release.” (internal citation omitted)). Rather, USSG
10
     § 1B1.13 is helpful guidance to the Court when exercising its discretion.
11
            Therefore, on a defendant-initiated motion under the First Step Act, the defendant
12
     must show that they have extraordinary and compelling reasons to warrant their release,
13
     and the Court must consider the sentencing factors under 18 U.S.C. § 3553(a).
14
            As a preliminary matter, Pasomsouk bears the burden of showing that he
15
     exhausted his administrative rights with the BOP before filing his compassionate release
16
     motion. See United States v. Van Sickle, 2020 WL 2219496, at *3 (W.D. Wash. May 7,
17
     2020) (collecting cases). He has not made such a showing. Though Pasomsouk argues
18
     that the Court can excuse the statutory requirement as a matter of statutory interpretation,
19
     Dkt. 980 at 3, the Court has not interpreted 18 U.S.C. § 3582(c)(1)(A) as such, id. at *4
20
     (“the plain language of 18 U.S.C. § 3582(c)(1)(A) reveals that the administrative
21
     exhaustion requirement is mandatory in nature”). District and circuit courts around the
22


     ORDER - 4
                Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 5 of 6




 1   country have grappled with the meaning of the First Step Act, especially in the context of

 2   the COVID-19 pandemic, and have consistently held that exhaustion is a mandatory

 3   requirement. See, e.g., United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020) (failure to

 4   comply with § 3582(c)(1)(A)’s exhaustion requirement “presents a glaring roadblock

 5   foreclosing compassionate release at this point.”); United States v. Alam, 960 F.3d 831

 6   (6th Cir. 2020) (“it does not follow that Congress meant to excuse prisoners’ failure to

 7   follow an exhaustion requirement that it deliberately added in the same amendment.”

 8   (emphasis in original)); United States v. Franco, 973 F.3d 465, 468 (5th Cir. 2020) (“The

 9   First Step Act, in clear language, specifies what a defendant must do before she files a

10   motion for compassionate release in federal court. Specifically a defendant must submit a

11   request to ‘the Bureau of Prisons to bring a motion on the defendant's behalf.’” (citing 18

12   U.S.C. § 3582(c)(1)(A)).

13          The Court understands that Pasomsouk’s disabilities may limit his physical ability

14   to write the warden a request for compassionate release, but the Court is bound by the

15   plain language of the statute and a showing of exhaustion must be made. Pasomsouk has

16   not met his burden, and, therefore, his motion is denied without prejudice. 2 Alam, 906

17   F.3d at 836 (affirming the district court’s dismissal without prejudice).

18

19          2
               Though the Court does not reach the merits of the motion, the Court notes that
     Pasomsouk has previously tested positive with COVID-19. While a previous positive COVID-19
20   test is not conclusive on a motion for compassionate release, it is consistent with this Court’s
     precedent to find that absent a specific showing that the defendant themselves remains
21   susceptible to reinfection, a previous diagnosis of COVID-19 cuts against a finding of
     extraordinary and compelling reasons. See, e.g., United States v. Christensen, No. CR18-5411
22   BHS, 2020 WL 5982104, at *3 (Oct. 8, 2020 W.D. Wash.).



     ORDER - 5
             Case 3:18-cr-05094-BHS Document 981 Filed 02/03/21 Page 6 of 6




 1                                      III. ORDER

 2         Therefore, it is hereby ORDERED that the Government’s motion for leave to file

 3   overlength response, Dkt. 976, and motion to seal, Dkt. 978, are GRANTED and that

 4   Defendant Pasomsouk’s motion for compassionate release, Dkt. 940, is DENIED

 5   without prejudice.

 6         Dated this 3rd day of February, 2021.

 7

 8

 9
                                             A
                                             BENJAMIN H. SETTLE
                                             United States District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 6
